On Rehearing. The court filed its opinion in the above entitled cause, and subsequently the defendant filed a petition for a rehearing, which was allowed, and to this petition for a rehearing the plaintiff filed an answer. The defendant contends that the opinion of this court is contrary to that of the Supreme Court of Illinois in Coons v. Home Life Ins. Co. of N. Y., 368 Ill. 231, and in discussing this suggestion it will be necessary to consider the written provisions of the insurance policies that we regard applicable to the questions involved. In Coons v. Home Life Ins. Co. of N. Y., supra, the policy provides: “Automatic extended insurance. On default in the payment of any premium hereon the insurance shall be continued, without action on the part of the insured, as paid-up non-participating term insurance as provided in option (b) aforesaid if the insured shall not within three months after such default surrender this policy . . . for its cash value, or paid-up insurance.” The provision which it is necessary to consider in the instant case — -the subject matter of this litigation —is ‘ ‘ In the event of default in the payment of any premium or instalment thereof after this policy has been in force three full years, if the Insured (or assignee if any) does not select one of said options within three months of such default, the insurance shall be continued as provided under Option (c).” which provides: “(C) To continue the insurance for its face amount as paid-up extended term insurance for the period shown on the table incorporated in the policy, or for such further period, as the dividend additions (if any) will purchase.” It is clear from the provision in the Coons case which we have incorporated that there is no question but that the extended insurance “continued without action on the part of the assured.” In that case the assured could defeat this automatic provision by electing within three months to take the cash surrender value or paid-up p.olicy. However, in the ease at bar affirmative action is required by the assured to elect one of the three options and it is only after the expiration of the three-month period that option “c” automatically applies. In the Goons case the contention of the plaintiff was that the policy was continued in effect as extended insurance after default in payment of premium. There the plaintiff relied principally on a dividend, which had been tentatively appropriated to the policy but which was not yet due, to carry the extended insurance past the date of death. She also suggested that the extended insurance did not begin to run until the expiration of a 30-day period of grace, within which the premium might be paid. In the instant case the contention of the plaintiff is that the policy continued in effect during the three-month period granted the assured in which to make an election. There could be no change in the status of the policy from the date of default in payment of premium until the assured made an election or the three-month period had expired. No election was made and by the time the three months had expired the policy had matured by reason of the death of the assured. We believe the application of the thought that this court had regarding the three-month period granted the assured within which to make an election is in accord with the provision of the insurance policy, and having considered the questions that have been called to our attention by the defendants in their petition for a rehearing, we are of the opinion that there is nothing which would justify a reversal of our conclusion that the judgment entered for the defendant should be reversed and judgment entered for the plaintiff for the face amount of each policy, less loans against the same, and plus interest at the rate of 5 per cent from the date of death. For the reasons stated, we will adhere to the opinion heretofore filed on the questions involved. Judgment reversed and cause remanded with directions. The motion of the defendant that this court grant a certificate of importance whereby the defendant may effect an appeal to the Supreme Court, upon due consideration is denied. Denis E. Sullivan, P. J., and Burke, J., concur.